Citation Nr: 0912448	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  05-21 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to May 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The Veteran and his wife presented testimony at a Board 
hearing in March 2009.  A transcript of the hearing is 
associated with the claims folder.  


FINDING OF FACT

The Veteran's bilateral hearing loss is currently manifested 
by hearing acuity of Level II in the right ear and Level II 
in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  VA's notice requirements were partially 
addressed in a September 2004 letter, which informed the 
Veteran that a claim for an increased rating requires proof 
that his disability has worsened.  An October 2008 letter 
explained the criteria for a increased disability rating per 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. Jan. 
2008), and the Veteran's claim was subsequently readjudicated 
as reflected by a November 2008 supplemental statement of the 
case.  Additionally, in his submitted statements and at his 
March 2009 Board hearing, the Veteran discussed his hearing 
loss symptomatology.  Likewise, the Veteran has been 
represented by a Service Organization throughout the claims 
process.  Under these circumstances, it is apparent that a 
reasonable person, such as the Veteran, would know what was 
necessary to substantiate his claim, such that the notice 
errors in this case are harmless.  

The Board also finds that all relevant facts have been 
properly developed and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
Veteran's VA treatment records were obtained, and the Veteran 
was provided with a VA audio examination.  The Board does not 
have notice of any relevant evidence which is available but 
has not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required. 

II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran is currently assigned a noncompensable rating for 
his bilateral hearing loss, and he contends that the severity 
of his hearing loss should entitle him to a compensable 
rating.

The Board acknowledges that the Veteran has a service-
connected bilateral hearing loss; the issue of this appeal is 
whether his hearing loss is one entitling him to compensation 
based on VA disability criteria.  Pursuant to VA's rating 
schedule, the assignment of a disability rating for hearing 
impairment is derived by a purely mechanical application of 
the rating schedule to the numeric designations derived from 
the results of audiometric evaluations.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometric 
tests at the frequencies of 1000, 2000, 3000, and 4000 cycles 
per second (Hertz).  To evaluate the degree of disability 
from bilateral defective hearing, the rating schedule 
establishes 11 auditory acuity levels designated from level 
I, for essentially normal acuity, through level XI, for 
profound deafness.  A 10 percent evaluation for bilateral 
defective hearing is assigned when the hearing acuity is at 
least at Level I in the better ear and Level X in the poorer 
ear, or Levels II and V, or Levels III and IV.  38 C.F.R. §§ 
4.85, 4.87, Tables VI and VII.  

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  
When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).  

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
Section 4.86.  38 C.F.R. § 4.85(c).  

At his Board hearing, the Veteran testified that his 
bilateral hearing impairment greatly affects his vocation as 
a stockbroker, which requires him to have frequent telephone 
conversations.  The Veteran also testified that his hearing 
loss had resulted in costly errors when he misheard job-
related information.  Again, while the Board acknowledges 
that the Veteran has a service-related hearing loss, a 
compensable rating may only be awarded based on certain 
audiometric testing results per VA regulations.

The Veteran underwent a VA audio examination in July 2005.  
Pure tone thresholds in decibels were measured as follows:  





HERTZ




1000
2000
3000
4000
RIGHT

25
20
45
80
LEFT

25
30
85
95

The average pure tone threshold in the right ear was 43, and 
in the left ear was 59.  Speech recognition was 96 percent 
correct in each ear.  Using Table VI, these results merit 
ratings of level I for the Veteran's right ear and level II 
for his left ear, which fail to meet the schedular criteria 
for a compensable rating for hearing loss.  Table VIa is not 
available, as the evidence fails to show a decibel loss of 55 
decibels or more at 1000 and 2000 Hertz in either ear, or a 
decibel loss of 70 decibels or more at 2000 Hertz in either 
ear.


VA treatment records reflect more recent comprehensive VA 
audiometric testing conducted in July 2008.  The results of 
that testing, with pure tone thresholds recorded in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
50
80
LEFT
25
35
35
80
90

The average pure tone threshold in the Veteran's right ear is 
45 decibels.  The average pure tone threshold in the 
Veteran's left ear is 60 decibels.  The Veteran also received 
scores of 84 percent for the right ear and 92 percent for the 
left ear on the Maryland CNC test for word recognition.  

Using Table VI, these results merit ratings of level II for 
the Veteran's right ear and level II for his left ear, which 
fail to meet the schedular criteria for a compensable rating 
for hearing loss.  Table VIa is not available, as the 
evidence fails to show a decibel loss of 55 decibels or more 
at 1000 and 2000 Hertz in either ear, or a decibel loss of 70 
decibels or more at 2000 Hertz in either ear.

The Veteran has not asserted that his hearing has worsened 
since his July 2008 VA audiometric testing, and it is 
observed that his scores on speech recognition testing are in 
the 90 percent (+) range for at least one ear on all testing, 
diminishing the probative value of his contentions regarding 
the contribution that hearing loss plays in any vocational 
impairment.  As such, the criteria for a compensable rating 
for bilateral hearing loss have not been met, and the 
Veteran's claim is therefore denied.  






ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


